Citation Nr: 0329902	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  01-07 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to non-service-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from April 1966 to 
October 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in February 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied the benefits 
sought on appeal.  The veteran entered notice of disagreement 
with this decision in August 2000; the RO issued a statement 
of the case in August 2000; and the veteran entered a 
substantive appeal, on a VA Form 9, which was received in 
January 2001.  

The claim of entitlement to non-service-connected pension is 
addressed below in the REMAND portion of this decision.


FINDINGS OF FACT

1.  All evidence necessary to decide the service connection 
for PTSD claim has been obtained; VA has notified the veteran 
of the evidence needed to substantiate the service connection 
for PTSD claim addressed in this decision, and has obtained 
all relevant evidence designated by the veteran, in order to 
assist him in substantiating his claim for VA compensation 
benefits; further, in light of the grant of service 
connection for PTSD, there is no reasonable possibility that 
additional assistance would further aid in substantiating 
that claim. 

2.  The veteran did not engage in combat with the enemy.

3.  The record includes a medical diagnosis of PTSD; 
competent evidence which supports the veteran's assertion of 
in-service incurrence of the stressful events of enemy fire 
on the veteran's unit on May 5, 1968 with casualties, 
including the death of a PFC Cigar, and wounding of a CPT 
Haskett as a result of a hostile incident; and medical 
evidence of a nexus between diagnosed PTSD and these 
stressful events in service. 


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f), 4.125(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the complete grant of benefits sought on appeal 
regarding the issue of entitlement to service connection for 
PTSD, no further evidence is necessary to substantiate the 
veteran's claim for service connection for PTSD.  See 
38 U.S.C.A. § 5103(a) (West 2002).  In this veteran's case, 
there is no reasonable possibility that additional assistance 
would further aid in substantiating the claim for VA 
compensation benefits (service connection for PTSD).  See 
38 U.S.C.A. 
§ 5103A(a)(1),(2) (West 2002).  Also, further notice to the 
veteran concerning the evidence necessary to substantiate his 
service connection for PTSD claim or regarding 
responsibilities in obtaining evidence would serve no useful 
purpose.

The veteran contends that he currently suffers from PTSD as a 
result of various in-service stressors during his service in 
Vietnam.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2002).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002). 

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 
5 Vet. App. 60, 66 (1993).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary, 
provided that the testimony is found to be satisfactory, that 
is, not contradicted by service records and "consistent with 
the circumstances, conditions, or hardships of such 
service."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d),(f) (2002); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). 

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  In this case, the veteran does not contend 
that he actually engaged the enemy in combat; he reported 
that his unit was fired upon by the enemy, but does not 
assert that they returned fire.  There is no objective 
evidence that the veteran "engaged in combat with the 
enemy."  VAOPGCPREC 12-99.  The veteran's DD Form 214s do 
not indicate references to combat, but reflect that he earned 
the National Defense Service Medal, the VSH, the VCM, the 
Armed Forces Expeditionary Medal, and the SPS Qualification 
Badge.  Service personnel records reflect that the veteran's 
military occupational specialty for the period of service 
from 1966 to 1969 was an artillery surveyor, and that his 
principal duties during this period were as a loader (from 
November 1966), cannoneer (from August 1967), gunner LMG 
(from December 1967), instrument operator (from January 
1968), radio and telephone operator (from February 1968), and 
an artillery surveyor (from August 1968 to January 1970).  
The veteran was stationed in Vietnam from July 1967 to July 
1968.  His unit participated in Phases III, IV, and V of the 
Vietnam Counter Offensive, and the TET Counter Offensive.  
The veteran's written submissions reflect that his unit was 
attacked by a rocket propelled grenade, which caused the 
death and injury of members of his unit.  The veteran does 
not contend that he returned fire or personally participated 
in a fight or encounter with the enemy.  The phrase "engaged 
in combat with the enemy" requires that the veteran have 
personally taken part in a fight or encounter with a military 
foe or hostile unit or instrumentality.  VAOPGCPREC 12-99.  
Based on this evidence, the Board finds that there is no 
supporting evidence that the veteran engaged in combat with 
the enemy.  

Because the veteran did not engage in combat with the enemy, 
his lay testimony alone is not enough to establish the 
occurrence of the alleged stressors.  After a review of the 
evidence, however, the Board finds that the evidence of 
record is sufficient to raise a reasonable doubt as to 
occurrence of the stressors of enemy fire on the veteran's 
unit on May 5, 1968 with casualties, including the death of a 
PFC Cigar, and wounding of a CPT Haskett as a result of a 
hostile incident. 

With regard to the stressor of enemy fire on the veteran's 
unit, the Board is cognizant of the case of Pentecost v. 
Principi, 16 Vet. App. 124 (2002), wherein the United States 
Court of Appeals for Veterans Claims pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The evidence in this case includes a 
November 2002 report from United States Armed Services Center 
for Research of Unit Records (USASCRUR), with supporting unit 
histories, that reflect enemy small arms fire on May 5, 1968 
on the base on which the veteran's unit was located with 
casualties.  Regarding the stressful events of death and 
injury of members of the veteran's unit, U.S. Army casualty 
files reflect the death of a PFC Cigar as killed in action on 
May 5, 1968, and the wounding in action of a CPT Haskett as a 
result of a hostile incident.  Based on this evidence, the 
Board finds that the evidence is sufficient to raise a 
reasonable doubt as to occurrence of the stressors of enemy 
fire on the veteran's unit, the death of PFC Cigar, and the 
wounding of CPT Haskett.  Resolving reasonable doubt on this 
question in the veteran's favor, the Board finds that these 
reported stressors occurred; therefore, these stressful 
events are considered verified by the evidence of record.  
38 C.F.R. § 3.102.

The favorable medical evidence of record includes medical 
evidence demonstrating the two additional elements required 
to establish a claim for service connection for PTSD: a 
medical diagnosis of PTSD, and medical evidence of a nexus 
between diagnosed PTSD and the stressful events during 
service of enemy fire on the veteran's unit, the death of a 
member of his unit, and fire fights or attacks on the base 
where the veteran's unit was located, resulting in the deaths 
of members of his unit.  38 C.F.R. § 3.304(f).  There is a VA 
hospitalization report and a VA compensation examination 
report of record that reflect diagnoses of PTSD, along with 
other psychiatric diagnoses, based on reporting of one or 
more of the verified stressful events in service.  The 
September 1999 VA examination report reflects a thorough 
review of the evidence of record, identification of specific 
symptomatology that meets the DSM-IV criteria for PTSD, a 
diagnosis of PTSD, and medical opinions relating the 
currently diagnosed PTSD to verified stressful events during 
the veteran's Vietnam service.  For these reasons, and with 
the resolution of reasonable doubt in the veteran's favor, 
the Board finds that the veteran's diagnosed PTSD was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5102 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
4.125(a).  


ORDER

Service connection for PTSD is granted. 

REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  VCAA includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which evidence, if any, the veteran is expected to obtain 
and submit, and which evidence will be obtained by VA.  See 
38 U.S.C.A. § 5103(a) and (b) (West 2002).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
Although the RO provided the veteran with a copy of the VCAA 
statutes and regulations, the record does not reflect that 
the RO specifically advised the veteran which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA. 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit Court made a conclusion similar to the 
one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Because this case is being remanded 
for additional development or to cure a procedural defect, 
the RO must take this opportunity to inform the appellant 
that, notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.  The 
veteran may waive the right to notice and duty to assist 
required by the VCAA, although the record does not reflect 
that he has done so. 

The RO should review the claims file and ensure 
that all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), in addition to those specified below, 
are fully complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2002).  The RO should also notify 
the veteran of what evidence is required to 
substantiate his claim for non-service-connected 
pension, what evidence, if any, the veteran is to 
submit, and what evidence VA will obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Any notice given, or action taken 
thereafter by the RO, must also comply with the 
holdings of Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and any other 
applicable legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



